Citation Nr: 0431338	
Decision Date: 11/26/04    Archive Date: 12/02/04

DOCKET NO.  03-06 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to an increased rating for ovarian cysts and 
adhesions, with right salpinectomy and oophorectomy, 
currently evaluated as noncompensable.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel





INTRODUCTION


The veteran served on active duty from January 1994 to June 
1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Boise, Idaho Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claim for 
entitlement to an increased rating for ovarian cysts and 
adhesions, with right salpinectomy and oophorectomy.

The rating decision dated July 2002 awarded the veteran a 10 
percent evaluation.  The RO increased the veteran's award to 
100 percent from February 2003 to June 2003 following her 
surgery.  The RO reduced the award to 0 percent in June 2003.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND


?	This case is remanded to obtain a new VA examination.

The veteran submitted to a VA examination in April 2002.  At 
that time she had already undergone a laparoscopy with cyst 
removal and right salpingectomy in May 1996 and a laparotomy 
with lysis of adhesions and a cystectomy in February 1999.  
In early 2001 the veteran stopped taking birth control in 
order to become pregnant.  Two months later she began to 
experience recurrent pain on her right side.  An ultrasound 
was ordered in August 2001 that revealed a complex cystic 
mass.  The veteran's doctor performed a complete laparoscopy 
with removal of the cyst and adhesions.  The April 2002 VA 
examiner stated that the veteran had a history of 
intermittent chronic pelvic pain related to the right cystic 
ovary.  

In February 2003, the veteran underwent a laparoscopy with a 
right oophorectomy, lysis of adhesions, tubal dye studies and 
uretal lysis.  The postoperative notes stated that there was 
a small area of endometriosis on the left ovary, which 
coagulated.  The postoperative diagnosis was pelvis pain, 
endometriosis, infertility and Fitz-Hugh-Curtis syndrome.  In 
December 2003, the veteran underwent a laparoscopic uterine 
suspension procedure.  The surgeon found no significant 
visible endometriosis with a normal appendix, normal liver 
edge except for previously known perihepatic adhesions 
consistent with Fitz-Hugh-Curtis syndrome.  The right adnexa 
and the fallopian tube were both normal in appearance.

The veteran has undergone two surgeries since her last VA 
examination.  During her surgery in February 2003, the 
surgeon noted the presence of endometriosis on the veteran's 
left ovary.  There has not been any follow up on the 
condition of the veteran's left ovary.  Accordingly, the VA 
examiner must conduct another examination to determine the 
extent of the veteran's disease.

As the Court of Appeals for Veterans Claims (Court) explained 
in Colvin v. Derwinski, 1 Vet.App. 171, 175 (1991), the Board 
may consider only independent medical evidence to support its 
findings.  The Court went on to say that, if the medical 
evidence of record is insufficient, the Board is free to 
supplement the record by seeking an advisory opinion, 
ordering a medical examination or citing recognized medical 
treatises in its decisions that clearly support its ultimate 
conclusions.  Colvin at 175.  For the reasons described 
below, the veteran's claim must be remanded for another VA 
examination.

Under the circumstances described above, additional 
development of the veteran's claim should be accomplished.  
Accordingly, this case is REMANDED to the RO for the 
following:  

1.  The veteran should be afforded a VA examination to 
determine the nature and severity of her service 
connected ovarian cysts.  The claims folder should be 
reviewed in conjunction with the examination.  The 
examiner should provide diagnoses of all disorders of 
the veteran's left ovary.  Such tests as the examining 
physician deems appropriate should be performed.

a.  The examiner should determine whether the 
veteran needs continuous treatment for her 
condition.

b.  If the examiner determines that, it is not 
feasible to respond to any of the above items, the 
examiner should identify specifically the items to 
which it is not feasible to respond.  

2.  After the development requested above has been 
completed, the RO should review the veteran's claims 
folder and ensure that all the foregoing development has 
been conducted and completed in full.  If any 
development is incomplete, appropriate corrective action 
should be taken.  

3.  After the development requested above has been 
completed, the RO should review the veteran's claims 
folder and ensure that all the foregoing development has 
been conducted and completed in full.  If any 
development is incomplete, appropriate corrective action 
should be taken.  

4.  In the event that the claim is not resolved to the 
satisfaction of the appellant, she should be provided a 
supplemental statement of the case, which includes a 
summary of additional evidence submitted, any additional 
applicable laws and regulations, and the reasons for the 
decision.  After the veteran and her representative have 
been given the applicable time to submit additional 
argument, the case should be returned to the Board for 
further review.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




________________________________________
G.H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



